DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' response filed on 04/18/2022.  Claims 1-16 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of species I in the reply filed on 04/18/2022 is acknowledged.  Claims 1-16, are presented for examination consideration.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1, applicant has use the term "means", and examiner sees that according to the specification such means are disclose to be equivalent to gate signal, for the sake of examining examiner will interpret as anything that is equivalent.  Claims 2-16 depend directly or indirectly from a rejected claim and are, therefore, rejected to for the reasons set above.

Regarding claim 1, applicant has use the term "computing unit", and examiner sees that according to the specification such means are disclose to be equivalent to processor, for the sake of examining examiner will interpret as anything that is equivalent.  Claims 2-16 depend directly or indirectly from a rejected claim and are, therefore, rejected to for the reasons set above.

Regarding claim 1, applicant has use the term "control unit", and examiner sees that according to the specification such means are disclose to be equivalent to pulse width modulator, for the sake of examining examiner will interpret as anything that is equivalent.  Claims 2-16 depend directly or indirectly from a rejected claim and are, therefore, rejected to for the reasons set above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim use the term “preferably” and thus, renders the limitation indefinite since the claim does not positively recite the limitation.  For the sake of examining each limitation has been interpreted as any output signal value.  Claim 9 depends directly from a rejected claim and is, therefore, rejected for the reasons set above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Platise (20170025845) in view of Zhou (20140078633)
Regarding claim 1. Platise teaches an electrical circuit breaker system [system of fig 2] comprising: 
an input terminal for connecting an electrical current source [see 16]; 
a plurality of output terminals [i.e. 8] each for connecting electrical loads [17], each 5output terminal having an electrical switch for interrupting a current supply [i.e. 2 can allow current from 16], 
and a current measuring unit [i.e. 5] for measuring an individual current magnitude [¶102]; 
a current acquiring unit [calculation means in controller 6, but excluding controller 6, disclose in ¶62, “one current value of each protective device are added together several times in succession…”] for acquiring the individual current magnitudes measured at the plurality of output terminals and for determining a total current magnitude [i.e. current value sums] corresponding to a sum of the individual current magnitudes [current values of 1A-1D]; 
10a temperature acquiring unit for acquiring a temperature [9s]; 
and a control unit [6] configured to select one [¶16] of the plurality of output terminals based on a ranking [i.e. value] of the output terminals and to interrupt the current supply at 15the selected output terminal by means of the corresponding electrical switch [ON/OFF of 2] when the total current magnitude exceeds the determined total current limit [¶23, ¶62].
While Platise teaches a means to [9 responds to the current flowing in 3] to determine a total current limit [total current flowing through 3, 3 being a fuse] as a function of the acquired temperature.   Platise does not explicitly mention that item 9 can compute a value to determine a current value as a function of temperature.  
Whereas Zhou teaches computing unit [36] to determine a total current limit as a function to temperature [¶35-¶36].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Platise circuit breaker to include the features of Zhou’s circuit breaker in order to have some level of protection when an electronic trip unit is employed since the typical overload or over-current protection is achieved by monitoring current using a current transformer [¶10].

Regarding claim 2. Platise as modified teaches the electrical circuit breaker system of claim 1, wherein the computing unit is further configured to determine an individual current magnitude as a function 20of the acquired temperature [i.e. function of modified of cited computing temp unit], and wherein the control unit is further configured to interrupt [function of 2 Platise] the current supply at one of the plurality of output terminals by means of the corresponding electrical switch when the individual current magnitude at that output terminal exceeds the individual current magnitude [¶23, ¶62 Platise].  

Regarding claim 253. Platise as modified teaches the electrical circuit breaker system of claim 2, wherein an individual current limit is determined for each of the output terminals [¶62 Platise], wherein the temperature on which the individual current limit depends corresponds to a temperature at the respective output terminal [output terminal will have substantial temp to item 3].  

Regarding claim 4. Platise as modified teaches the electrical circuit breaker system of claim 1, wherein the ranking of the output terminals corresponds toAttorney Docket No. 302-0033 US (00061-00004US00) 24 / 28 (a) a predetermined prioritization of the plurality of output terminals [¶63, i.e. priority of switch-off Platise], (b) a decreasing order of the acquired individual current magnitudes of the output terminals, or (c) a decreasing order of the distances of the output terminals between 5the control unit or the input terminal and the respective output terminal.  

Regarding claim 5. Platise as modified teaches the electrical circuit breaker system of claim 1, wherein the temperature corresponds to (a) a temperature of the control unit, 10(b) an ambient temperature of the electrical circuit breaker system [¶16 Platise], (c) an average of the individual temperatures at each of the output terminals, or (d) a maximum of the individual temperatures at each of the output terminals.  

Regarding claim 6. Platise as modified teaches the electrical circuit breaker system of claim 1, wherein the electrical switch is a semiconductor switch [implicit, microswitches are semiconductors].  

Regarding claim 8. Platise as modified teaches the electrical circuit breaker system of claim 1, wherein the control unit is further configured to output a warning signal [output signal of 6 can be a warning signal, since the specs disclose that the controller controls shut off transistors, thus, control signal is analogues to a warning signal], preferably an optical signal, if the total current limit or the individual current limit is exceeded.  

Regarding claim 9. Platise as modified teaches the electrical circuit breaker of claim 8, wherein the warning signal is an optical signal [claim 9 inherited the deficiencies of claim 8 and optical signal is interpreted any equivalent signal].  

Regarding claim 10. Platise as modified teaches the electrical circuit breaker system of claim 1, wherein the control unit is 30further configured to perform a check at periodic time intervals [Platise ¶62, periodic time has been interpreted as time detecting current values] to determine whether the total current limit or the individual current limit has been exceeded.  

Regarding claim 11. Platise as modified teaches the electrical circuit breaker system of claim 10, wherein the control unit is further configured to interrupt the current supply from one of the plurality of output terminals when the total current limit or the individual current limit is exceeded for a number of consecutive checks, the number corresponding to 5a predetermined threshold [¶62, implicit “hen the microswitch of the protective device is opened…”i.e. singular protective device].  


    PNG
    media_image1.png
    626
    755
    media_image1.png
    Greyscale

Regarding claim 15. Platise as modified teaches the electrical circuit breaker system of claim 1, wherein the electrical circuit breaker is modular, and comprises:    at least two circuit breaker modules [Platise 1A-1D], each including at least one of the plurality of output terminals [i.e. output that supplies 17], and a control module [see A in fig 1 of Platise replicated above] including the current acquiring unit, the computing unit, and the control unit.  

Regarding claim 16. Platise as modified teaches the electrical circuit breaker system of claim 15, wherein the temperature is an ambient temperature measured in the control module [¶16 Platise].  


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Platise (20170025845) in view of Zhou and further in view of Cabrera (20040101312)
Regarding claim 7. Platise as modified teaches the electrical circuit breaker of claim 6, 
However, Platise does not explicitly mention wherein the semiconductor switch is a 20metal-oxide semiconductor field effect transistor.  
Cabrera teaches wherein the semiconductor switch is a 20metal-oxide semiconductor field effect transistor [¶35].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a MOSFET as thought by Cabrera for faster and repeated modulation of the power signal.   



Allowable Subject Matter
Claims 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839